MEMORANDUM**
Federal prisoner Henderson Duval Houghton appeals pro se the district court’s denial of his motion for a new trial following his jury conviction for receipt and possession of child pornography in violation of 18 U.S.C. §§ 2252A(a)(2) and 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see United States v. Holmes, 229 F.3d 782, 789 (9th Cir.2000), and we affirm.
*380The district court did not abuse its discretion in denying Houghton’s motion for new trial as untimely, because the motion is not based on newly-discovered evidence and was filed more than two years after the jury’s guilty verdict. See Fed. R.Crim.P. 33(b)(2); see also United States v. Lara-Hernandez, 588 F.2d 272, 275 (9th Cir.1978) (noting the Rule 33 time limit is jurisdictional and mandatory); United States v. Shelton, 459 F.2d 1005, 1007 (9th Cir.1972) (holding that change in law is not newly discovered evidence for Rule 33 purposes).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.